Citation Nr: 0839339	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  04-26 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979, and from December 1980 to December 1981.

By rating decision dated in June 2003, the Regional Office 
(RO) denied service connection for a cervical spine 
disability and for a total rating based on individual 
unemployability due to service-connected disability.  

Service connection for a low back disability was denied by 
the RO in rating actions dated in April 1980 and October 
1982.  Following each of these decisions, he was provided 
with notice of his right to appeal, but a timely appeal was 
not received.  By letter dated in October 1989, the RO 
informed the veteran that the current medical evidence was 
not sufficient to reopen his claim.  He was again informed of 
his appellate rights, but he did not file an appeal.  
Recently, the veteran has submitted additional evidence, 
seeking to reopen his claim for service connection for a low 
back disability.  A May 2004 rating action denied service 
connection for a low back disability.

The veteran has appealed these determinations to the Board of 
Veterans' Appeals (Board). 

The issues of entitlement to service connection for a 
disability of the cervical spine and for a total rating are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.   VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  An October 1989 letter denying service connection for a 
low back disability was not appealed.

2.  Evidence received subsequent to that determination 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.

3.  The competent medical evidence establishes that the 
veteran's lumbar spine disability had its inception in 
service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim 
for entitlement to service connection for a low back 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

2.  A lumbar spine disability was incurred in active service.  
38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the decision finding that new and material 
evidence has been submitted and the grant of service 
connection for a low back disability, the Board finds that no 
further discussion of VCAA compliance is necessary.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim for service connection for a low back disability is 
the RO's October 1989 letter.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since that determination.

The RO originally denied the veteran's claim for service 
connection for a low back disability in April 1980 on the 
basis that his in-service complaints were acute and 
transitory and resolved without residuals.  The October 1982 
determination (following the veteran's second period of 
active duty) was predicated on a finding that the veteran's 
back condition was a developmental abnormality, and not a 
disability under the law as in effect at that time.  The RO's 
October 1989 letter informed the veteran that the evidence 
submitted was not sufficient to reopen the claim for service 
connection for a back condition. 

The additional evidence consists of private and VA medical 
records, and an opinion from an independent medical expert.  
In this regard, the Board observes that a private physician, 
based on a review of medical records, concluded in March 2005 
that the veteran's back condition began in service.  The 
Board also points out that it sent the veteran's claims 
folder to an independent medical expert for an opinion as to 
the etiology of the veteran's low back disorder.  He, too, 
believed that the veteran's low back disability was related 
to service.  Thus, the evidence relates to a previously 
unestablished fact, that is, that the low back disability had 
its onset in service.  Accordingly, the additional evidence 
furnishes a reasonable possibility of substantiating the 
veteran's claim for service connection for a low back 
disability.  Accordingly, the claim is reopened.

Turning to the merits of the claim, service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

The service treatment records from the veteran's first period 
of service disclose that he was seen in February 1976 and 
reported that he had twisted his back, apparently after he 
had to do considerable lifting.  The diagnosis was back 
strain.  He again reported lower and middle back pain in 
August 1976.  A muscle spasm was noted.  The veteran was seen 
on several other occasions for complaints involving low back 
pain.  The impression in August 1979 was low back pain of 
unknown etiology.

The veteran was also seen on a number of occasions for low 
back complaints during his second period of service.  In June 
1981, he reported back pain ever since doing heavy work.  An 
examination revealed that range of motion was limited.  He 
had pain in the lumbosacral area.  The impression was 
mechanical back pain, with no evidence of structural defect 
or disc herniation.  It was indicated that the veteran's 
condition was probably related to his duties as a machinist 
mate.  An X-ray study of the lumbar spine in August 1981 was 
normal.  The spine was evaluated as normal on the separation 
examination.

On VA examination in September 1982, the veteran related a 
long history of low back pain.  An X-ray study of the 
lumbosacral spine revealed scoliosis.

VA outpatient treatment records disclose that the veteran was 
noted to have chronic low back pain with right sciatica in 
1993.  

The veteran underwent lumbar fusion at a private hospital in 
September 2003.  

On VA examination of the spine in January 2004, the veteran 
asserted that he had experienced problems with muscles spasms 
of the low back for many years.  He also reported that he had 
injured his back in August 2003 lifting heavy objects at 
work.  Following an examination, the pertinent diagnosis was 
degenerative disc disease of the lumbar spine, status 
postoperative lumbar laminectomy.  The examiner commented 
that there was no evidence that it was related to the 
veteran's service-connected knee condition.  

In a July 2004 statement, a private physician indicated that 
the veteran had a long history of low back pain, and that it 
appeared to extend to service.  The physician stated that the 
veteran had furnished medical records from service noting 
lumbar problems.  He added that the veteran continued to have 
back problems through the years.  He opined that it was clear 
that the veteran's back problems appeared to arise in 
service.

In October 2004, a VA examiner opined that the veteran's 
lumbar spine disorder was not related to the mechanical low 
back pain shown in service.  

A private physician wrote in March 2005 that he had reviewed 
the veteran's medical records and concluded that the 
veteran's chronic low back pain very probably began in 
service.  

In June 2008, the Board referred the veteran's claim to an 
independent medical expert for an opinion regarding the 
etiology of the veteran's low back disability.  In August 
2008, a physician noted that he had reviewed the veteran's 
medical records.  He observed that the veteran had sustained 
an injury to the back in 1976.  He commented that the medical 
record was clear regarding the veteran's back pain being 
related to carrying heavy objects in service.  The back pain 
ultimately progressed to an objectively demonstrated 
pathological condition.  The examiner concluded that the 
veteran's lumbar spine disability that led to degenerative 
disc disease was as likely as not related to service.  

The Board notes that there is competent evidence both for and 
against the claim, and that such evidence is in equipoise.  
Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The 
Board finds, accordingly, that service connection for a 
lumbar spine disability is warranted.


ORDER

New and material evidence having been received, the claim for 
service connection for a lumbar spine disability is reopened.

Service connection for a lumbar spine disability is granted.


REMAND

The veteran also asserts that service connection is warranted 
for a cervical spine disability and that he is unable to work 
as a result of his service-connected disabilities.  

Private medical records show that the veteran underwent an 
electromyogram and nerve conduction study in November 2002.  
It was noted that he had fallen and injured his right 
shoulder in September 2002 when his left leg gave way.  It 
was concluded that the electromyogram revealed some 
denervation in C6.  It was stated that clinically, the 
veteran suggested a C6 nerve root compression, but that could 
be demonstrated only in that one muscle.  

The Board acknowledges that following a VA examination in 
June 2003, the examiner commented that she did not believe 
that the veteran's knee instability was the cause of a fall 
that might have injured the cervical spine.  In addition, a 
diagnosis of degenerative disc disease of the cervical spine 
was made on VA examination in January 2004.  The examiner 
concluded that he was unable to state whether the veteran's 
cervical spine injury was related to his service-connected 
knee disability without resort to speculation.  During the 
hearing before the undersigned, the veteran testified that 
his cervical spine disability was attributable to his back 
disorder.  Inasmuch as this decision has granted service 
connection for a back disability, additional development of 
the record is necessary.  

Additionally, in light of the grant of service connection for 
a low back disability, the RO/AMC must consider that 
disability in adjudicating the veteran's claim for a total 
rating.  The Board notes that service connection is also in 
effect for post-traumatic stress disorder (PTSD), evaluated 
as 30 percent disabling; chondromalacia patella, left and 
right, each rated as 10 percent disabling.  The Board also 
notes that the most recent VA examination to assess the 
severity of the veteran's bilateral knee disability was in 
December 2003, and for PTSD was in September 2005.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his cervical spine 
since 2006, as well as for PTSD, and his 
low back and bilateral knee disabilities.  
After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.  Additionally, VA 
treatment records since February 2006 
should be obtained.

2.  The veteran should then be afforded a 
VA spine examination to determine the 
nature and etiology of his cervical spine 
disability.  The examiner is requested to 
provide an opinion concerning whether it 
is more likely, less likely, or at least 
as likely as not (50 percent probability) 
that the veteran's service-connected back 
or knee disabilities caused or aggravated 
(permanently worsened the underlying 
disorder beyond its normal course) the 
cervical spine disability.  If a service-
connected disability aggravated the 
cervical spine disability, the examiner 
should specify, if possible, the extent 
to which the disability was aggravated.  
All necessary tests should be performed.  
The rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.

3.  The RO/AMC should schedule the 
veteran for orthopedic and psychiatric 
examinations to determine the current 
severity of his service connected 
disabilities and to obtain an opinion as 
to whether such disabilities, without 
regard to age or nonservice connected 
disabilities, render the veteran unable 
to obtain or retain gainful employment.  
The claims folder should be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examination.

4.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claims 
may be granted.  If his claims remain 
denied, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


